Citation Nr: 1456312	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-45 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for bilateral metatarsal calluses with onychomycosis and tinea pedis.

2. Entitlement to an increased rating in excess of 20 percent for peptic ulcer disease (PUD) with duodenitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2013.  A transcript is of record.  Additional evidence was submitted at this time along with a waiver of initial consideration by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014). 

The Board remanded this case in November 2013.  It now returns for appellate review. 

The Veteran raised the issue of entitlement to service connection for hands, to include as secondary to the service-connected feet disability, in his March 2013 hearing testimony.  See Hearing Transcript, p. 15.  This matter has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

An October 2014 VA Report of Incarceration form (VA Form 21-0820e), reflects that the Veteran has been incarcerated since early December 2013.  As a result, he was not able to appear for the VA examinations scheduled to be performed in December 2013.  Moreover, recent correspondence sent to the Veteran was returned to the Board by the U.S. Post Office as undeliverable, and it seems likely he has not received any correspondence sent to him since the Board's November 2013 remand. 

VA's duty to assist includes substantial efforts to obtain both an examination of an incarcerated Veteran, and the incarcerated Veteran's medical records, whether at the prison facility or elsewhere.  See VBA Fast Letter No. 11-22 (Sept. 8, 2011); see also Wood v. Derwinski, 1 Vet.App.190 (1991)(incarcerated veterans must be afforded the same treatment as non-incarcerated Veterans in pursuing disability compensation claims); Bolton v. Brown, 8 Vet. App. 185 (1995) (setting for efforts that must be made to arrange for an examination of an incarcerated veteran)

Accordingly, the case is REMANDED for the following action:

1. Verify or obtain current contact information for the Veteran. 

2. Re-send the November 2013 letter requesting the Veteran to provide sufficient information and authorization to obtain treatment records on his behalf from Harris Hospital in Fort Worth, Texas. 

3. Make appropriate efforts to arrange for VA skin and gastrointestinal examinations to evaluate the current severity of the Veteran's bilateral foot conditions and peptic ulcer disease, as delineated in the Board's November 2013 remand directives.  If the Veteran remains incarcerated, efforts to schedule these examinations should be made in accordance with current, controlling legal guidance with regard to arranging examinations of incarcerated veterans. 

4. After completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




